

	

		II

		109th CONGRESS

		1st Session

		S. 1623

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Mr. Lautenberg

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on

		  Lewatit.

	

	

		1.Lewatit

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							9902.09.25Ion-exchange resins (cationic H form), consisting of copolymers

					 of acrylic acid and diethylene glycol divinyl ether (CAS No. 359785–58–3)

					 (provided for in subheading 3914.00.60)FreeNo changeNo changeOn or before

					 12/31/2008

							

						

					

				

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of enactment of this

			 Act.

			

